DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1, 7, and 13, 
	Step 2A, Prong One
The claim recites in part:
•	determining at least one fact from the content;
•	extracting relevant data based on the at least one fact;
•	determining an effect of the relevant data;
•	selecting at least one term using the relevant data based on the effect;
•	modifying the content using the at least one term
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.

Step 2A, Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites “receiving content at least partially generated by an artificial intelligence source” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
The claim further recites “providing a content selection input in a user interface to receive an input from a user to cause the content to be modified.”  These elements are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The claim further recites a generic computer which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements “receiving content at least partially generated by an artificial intelligence source”  which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
The limitations “providing a content selection input in a user interface to receive an input from a user to cause the content to be modified”   are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).  
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claims 2 and 14, Under the broadest reasonable interpretation, the limitations “extracting relevant data comprises determining at least one data store that is relevant to the at least one fact” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 3, 15, and 20, The judicial exception is not integrated into a practical application.  In particular, the claim recites “receiving a request to further modify the content after the content is modified using the at least one term” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claims 4 and 16, The judicial exception is not integrated into a practical application.  In particular, the claim recites “receiving a search input to initiate a search for the content” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claim 5, Under the broadest reasonable interpretation, the limitations “the search input comprises one or more words” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.


As to claims 6 and 17, Under the broadest reasonable interpretation, the limitations “the content selection input is further configured to receive an input from the user to cause the content to be provided as original content” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.


As to claims 8 and 18, Under the broadest reasonable interpretation, the limitations “the computer-executable instructions to extract relevant data comprises a determination of a location of the at least one fact” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 9 and 19, Under the broadest reasonable interpretation, the limitations “the computer-executable instructions to extract relevant data comprises a determination of a measurement of population located near or around the at least one fact” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claim 10, Under the broadest reasonable interpretation, the limitations “computer-executable instructions to receive a request to further modify the content after the content is modified using the at least one term” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claim 11, The judicial exception is not integrated into a practical application.  In particular, the claim recites “computer-executable instructions to receive a search input to initiate a search for the content” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claim 12, The judicial exception is not integrated into a practical application.  In particular, the claim recites “the content is generated upon receiving an input from a user to generate the content” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7 – 10, 12 -15, and 18 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al (US 2007/0192143).
As to claim 1, Krishnan et al teaches (shown in figure 7) a computer-implemented method, the method comprising: 
receiving (paragraph [0025]… memories (ROM 106 and/or RAM 108), a network interface 112, an external storage 114, an input/output interface 110, a display 116) content (paragraph [0025]…medical system ; paragraph [0024]...editing medical related quality metric information) at least partially generated by an artificial intelligence source (paragraph [0095]… processor 102 may implement a learning function for a quality metric as a function of the change request… machine learning model); 
providing a content selection input (paragraph [0027]...user input 118) in a user interface (paragraph [0027]...user interface) to receive an input from a user to cause the content to be modified (paragraph [0034]...the user selects the report to be generated, such as from a drop down menu. The relevant dates are also selected. The selected report includes information to be used to determine qualification, such as key words indicating relevance to the selected report. The primary diagnosis of the patients is determined, such as heart failure in the example of FIG. 4. The patients who were discharged with a primary diagnosis of heart failure during a particular period are listed); and
upon receiving the input to modify the content:
determining (paragraph [0034]… user selects the report to be generated, such as from a drop down menu) at least one fact (paragraph [0117]… report(s)) from the content;
extracting (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]...each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report) based on the at least one fact;
determining an effect of the relevant data (paragraph [0037]...the confidence associated with each extraction may also be computed and displayed ; paragraph [0067]... Probabilistic observations can be derived, with varying degrees of confidence. These observations (e.g., about the billing codes, the drugs, the lab tests, etc.) may be probabilistically combined to come up with a final probability of diabetes. Note that there may be information in the patient record that contradicts diabetes. For instance, the patient has some stressful episode (e.g., an operation) and his blood sugar does not go up. In another example, observations of ST-elevations in an EKG can increase confidence that the patient had a heart attack, even though the ST-elevations alone are not conclusive evidence of a heart attack);
selecting (paragraph [0125]…display may allow selection of display of different information ; paragraph [0127]… Buttons or other user interface components for simplifying navigation, extracting, editing, or other compliance reporting functions may be displayed) at least one term (paragraph [0122]…a quality metric) using the relevant data based on the effect (paragraph [0074]... The quality metrics may be incorporated into a single report or a plurality of reports. Low probability, missing, contradictory, or other quality metrics of interest may be highlighted or otherwise indicated to the user. For example, a quality metric, such as an extracted data point or measure, flashes, is displayed in a different color, is bolded, is underlined, or is otherwise indicated to the user if the confidence of extraction is below a certain defined threshold (e.g. confidence e below 80%)); and
modifying (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning) the artificial intelligence content using the at least one term 

As to claim 2, Krishnan et al teaches the computer-implemented method, wherein extracting (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]… each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report) comprises determining at least one data store (paragraph [0104]…external storage 114, an internal storage, other computer readable media, or combinations thereof store data for at least one patient record (which comprises quality metrics) for a patient) that is relevant to the at least one fact (paragraph [0117]… report(s)).

As to claim 3, Krishnan et al teaches the computer-implemented method, further comprising receiving (paragraph [0010]…processor) a request (paragraph [0010]… operable to receive a change request) to further modify (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning) the content (paragraph [0025]…medical system) after the content is modified using the at least one term (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning)

As to claim 7, Krishnan et al teaches (shown in figure 7) a computer-readable storage medium (paragraph [0011]… computer readable storage medium) having computer-executable instructions (paragraph [0011]… instructions) stored thereupon that, when executed by a computer, cause the computer to:
provide a content selection input (paragraph [0027]...user input 118) in a user interface (paragraph [0027]...user interface) to receive an input from a user to cause the content generated by the artificial intelligence source (paragraph [0095]… processor 102 may implement a learning function for a quality metric as a function of the change request… machine learning model);  to be modified (paragraph [0034]...the user selects the report to be generated, such as from a drop down menu. The relevant dates are also selected. The selected report includes information to be used to determine qualification, such as key words indicating relevance to the selected report. The primary diagnosis of the patients is determined, such as heart failure in the example of FIG. 4. The patients who were discharged with a primary diagnosis of heart failure during a particular period are listed); and
upon receiving the input to modify the content:
determine (paragraph [0034]… user selects the report to be generated, such as from a drop down menu) at least one fact (paragraph [0117]… report(s)) from the content;
extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]… each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report) based on the at least one fact;
determine an effect of the relevant data (paragraph [0037]...the confidence associated with each extraction may also be computed and displayed ; paragraph [0067]... Probabilistic observations can be derived, with varying degrees of confidence. These observations (e.g., about the billing codes, the drugs, the lab tests, etc.) may be probabilistically combined to come up with a final probability of diabetes. Note that there may be information in the patient record that contradicts diabetes. For instance, the patient has some stressful episode (e.g., an operation) and his blood sugar does not go up. In another example, observations of ST-elevations in an EKG can increase confidence that the patient had a heart attack, even though the ST-elevations alone are not conclusive evidence of a heart attack);
select (paragraph [0125]… display may allow selection of display of different information ; paragraph [0127]… Buttons or other user interface components for simplifying navigation,extracting, editing, or other compliance reporting functions may be displayed) at least one term (paragraph [0122]…a quality metric) using the relevant data based on the effect (paragraph [0074]... The quality metrics may be incorporated into a single report or a plurality of reports. Low probability, missing, contradictory, or other quality metrics of interest may be highlighted or otherwise indicated to the user. For example, a quality metric, such as an extracted data point or measure, flashes, is displayed in a different color, is bolded, is underlined, or is otherwise indicated to the user if the confidence of extraction is below a certain defined threshold (e.g. confidence e below 80%)); and
modify (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning) the content using the at least one term. 

As to claim 8, Krishnan et al teaches the computer-readable storage medium, wherein the computer-executable instructions (paragraph [0011]… instructions) to extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]… each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report) further comprise computer-executable instructions to extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]...each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report)data comprises a determination of a location of the at least one fact (paragraph [0083]...different patients have data in different data sources. A same factoid may be derived from different locations, so the display of the data source may be different. A different set of elements may be used to infer a same or different patient state, so different elements or types of data are shown. Different actual states may be shown. Different links may exist even to reach a same conclusion or patient state. The probability associated with a patient state, element or factoid may be different, so the visual representation may also be different to reflect the probability (e.g., different color, line width, displayed percentage or other visual queue).).



As to claim 9, Krishnan et al teaches the computer-readable storage medium, wherein the computer-executable instructions (paragraph [0011]… instructions) to extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]… each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report) further comprise computer-executable instructions to extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]...each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report)data comprises a determination of a measurement of population located near or around the at least one fact (paragraph [0072]... The mining generates data points and/or  report values. Once the structured CPR 380 is populated with patient information, data points are provided in a form conducive for answering questions regarding compliance, such as determining  report values or measures. The structured information may include the  report values in addition to data points used to derive the  report values. For example, the factoids and the combined information are included as extracted or structured information).

As to claim 10, Krishnan et al teaches the computer-readable storage medium, further comprising computer-executable instructions to receive (paragraph [0010]…processor) a request (paragraph [0010]… operable to receive a change request) to further modify (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning) the content (paragraph [0025]…medical system ; paragraph [0024]...editing medical related quality metric information) after the content is modified using the at least one term (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning)

As to claim 12, Krishnan et al teaches the computer-readable storage medium, wherein the content (paragraph [0025]…medical system ; paragraph [0024]...editing medical related quality metric information) is generated upon receiving an input from a user to generate the content (paragraph [0142]...the user may select different settings for individual reports. Different users in a same institution or different institutions may use different settings. The same software or program operates differently based on receiving user input. The input may be a selection of a specific setting or may be selection of a category associated with a group of settings).

As to claim 13, Krishnan et al teaches (shown in figure 7) a system comprising:
a processor (paragraph [0010]… processor); and
computer-readable storage medium (paragraph [0011]… computer readable storage medium) with the processor, the computer-readable storage medium having computer-executable instructions (paragraph [0011]… instructions) stored thereupon which, when executed by the processor, cause the processor to:
provide a content selection input (paragraph [0027]...user input 118) in a user interface (paragraph [0027]...user interface) to receive an input from a user to cause the content generated by the artificial intelligence source (paragraph [0095]… processor 102 may implement a learning function for a quality metric as a function of the change request… machine learning model);  to be modified (paragraph [0034]...the user selects the report to be generated, such as from a drop down menu. The relevant dates are also selected. The selected report includes information to be used to determine qualification, such as key words indicating relevance to the selected report. The primary diagnosis of the patients is determined, such as heart failure in the example of FIG. 4. The patients who were discharged with a primary diagnosis of heart failure during a particular period are listed); and
upon receiving the input to modify the content:
determine (paragraph [0034]… user selects the report to be generated, such as from a drop down menu) at least one fact (paragraph [0117]… report(s)) from the content;
extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]… each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report) based on the at least one fact;
determine an effect of the relevant data (paragraph [0037]...the confidence associated with each extraction may also be computed and displayed ; paragraph [0067]... Probabilistic observations can be derived, with varying degrees of confidence. These observations (e.g., about the billing codes, the drugs, the lab tests, etc.) may be probabilistically combined to come up with a final probability of diabetes. Note that there may be information in the patient record that contradicts diabetes. For instance, the patient has some stressful episode (e.g., an operation) and his blood sugar does not go up. In another example, observations of ST-elevations in an EKG can increase confidence that the patient had a heart attack, even though the ST-elevations alone are not conclusive evidence of a heart attack);
select (paragraph [0125]… display may allow selection of display of different information ; paragraph [0127]… Buttons or other user interface components for simplifying navigation,extracting, editing, or other compliance reporting functions may be displayed) at least one term (paragraph [0122]…a quality metric) using the relevant data based on the effect (paragraph [0074]... The quality metrics may be incorporated into a single report or a plurality of reports. Low probability, missing, contradictory, or other quality metrics of interest may be highlighted or otherwise indicated to the user. For example, a quality metric, such as an extracted data point or measure, flashes, is displayed in a different color, is bolded, is underlined, or is otherwise indicated to the user if the confidence of extraction is below a certain defined threshold (e.g. confidence e below 80%)); and
modify (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning) the content using the at least one term. 

As to claim 14, Krishnan et al teaches the system, wherein the computer-executable instructions (paragraph [0011]… instructions) to extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]… each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report) further comprise computer-executable instructions to determine at least one data store (paragraph [0104]…external storage 114, an internal storage, other computer readable media, or combinations thereof store data for at least one patient record (which comprises quality metrics) for a patient) that is relevant to the at least one fact (paragraph [0117]… report(s)).

As to claim 15, Krishnan et al teaches the system, further comprising computer-executable instructions (paragraph [0011]… instructions) to receives (paragraph [0010]…processor)  a request (paragraph [0010]… operable to receive a change request) to modify (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning) the content (paragraph [0025]…medical system).

As to claim 18, Krishnan et al teaches the system wherein the  computer-executable instructions to extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]...each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report)data comprises a determination of a location of the at least one fact (paragraph [0083]...different patients have data in different data sources. A same factoid may be derived from different locations, so the display of the data source may be different. A different set of elements may be used to infer a same or different patient state, so different elements or types of data are shown. Different actual states may be shown. Different links may exist even to reach a same conclusion or patient state. The probability associated with a patient state, element or factoid may be different, so the visual representation may also be different to reflect the probability (e.g., different color, line width, displayed percentage or other visual queue).).

As to claim 19, Krishnan et al teaches the system, wherein the computer-executable instructions (paragraph [0011]… instructions) to extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]… each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report) further comprise computer-executable instructions to extract (paragraph [0036]… processor 102 is operable to extract) relevant data (paragraph [0036]… quality metrics ; paragraph [0119]...each of the patients selected, the system automatically extracts patient quality metrics (relevant information) as determined by the report)data comprises a determination of a measurement of population located near or around the at least one fact (paragraph [0072]... The mining generates data points and/or  report values. Once the structured CPR 380 is populated with patient information, data points are provided in a form conducive for answering questions regarding compliance, such as determining  report values or measures. The structured information may include the  report values in addition to data points used to derive the  report values. For example, the factoids and the combined information are included as extracted or structured information).

As to claim 20, Krishnan et al teaches system, further comprising computer-executable instructions to receive (paragraph [0010]…processor) a request (paragraph [0010]… operable to receive a change request) to further modify (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning) the content (paragraph [0025]…medical system ; paragraph [0024]...editing medical related quality metric information) after the content is modified using the at least one term (paragraph [0128]… an edit is received. The user enters a change to one or more of the quality metrics ; paragraph [0131] The edits may be stored and used to train the process. The process learns common edits in order to avoid a repetitive mistake and to improve performance. A plurality of user edits are stored and used for learning. A function or other parameter is updated as a function of the learning)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 6, 11, and 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (US 2007/0192143) in view of Green et al (US 2009/0037223).
As to claims 4 - 6, Krishnan et al teaches the computer-implemented method, further comprising: receiving (paragraph [0034]… user interface) an input from a drop-down menu to initiate a search for the artificial intelligence content (paragraph [0034]…the user selects the report to be generated, such as from a drop down menu. The relevant dates are also selected. The selected report includes information to be used to determine qualification, such as key words indicating relevance to the selected report).
Krishnan et al fails to explicitly show/teach that receiving a search input to initiate a search for artificial intelligence content.
However, Green et al teaches receiving (paragraph [0070]… a user can use the appointments module to filter and sort the scheduled appointments) an input from a drop-down menu to initiate a search for the artificial intelligence content (paragraph [0070]…drop-down menu 1119) and that the that receiving a search input (paragraph [0070]… the user can enter a search term in the search field 1121) to initiate a search for artificial intelligence content (paragraph [0070]… one or more reports can be generated based on individual or aggregated service). (The limitation “a search input to initiate a search for artificial intelligence content” is very well known in the art…the limitation can also be found in Woods (US 2007/0180019) paragraph [0097] & Zheng et al (US 2009/0271390) paragraph [0030]) to name a few).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Krishnan et al to receive a search input to initiate a search for artificial intelligence content, as in Green et al, for the purpose of having a faster and more simpler way to search for a particular keyword/patient/report of the artificial intelligence content especially when the artificial intelligence content comprises a large amount of data stored. Also the search input can be used in conjunction with the drop-down list/menu to only search a particular area that is selected from the drop-down list/menu. 

As to claim 11, modified Krishnan et al teaches the computer-readable storage medium (paragraph [0011]… computer readable storage medium), further comprising computer-executable instructions (paragraph [0011]… instructions) to receive a content selection input (Krishnan et al paragraph [0034]… drop down menu and/or Green et al (paragraph [0070]… search field) to receive the artificial intelligence content (paragraph [0025]…medical system) in an original form or modified artificial intelligence content as a result of the search (paragraph [0093] The processor 102 modifies one quality metric based on the edit. Other fields are updated automatically. The modification may also result in changes to other quality metrics. For example, if the user deletes a source of evidence (e.g., doctor's note) since the source was saved in a wrong patient record, data points derived from this source for other metrics are no longer appropriate. Rather than requiring manual changes to all the quality metrics, the deletion triggers a new determination without the deleted data source or other adjustment. As another example, the user changes the "smoker" quality metric from "no" to "yes," the processor also changes the "smoking cessation counseling" from "N/A" to "no" or "yes." [0094] The edits are recorded. A record or log of the edits may be graphically displayed. Quality metrics with values different due to editing may be highlighted for later review).

As to claim 16, Krishnan et al teaches a system, further comprising: computer-executable instructions (paragraph [0011]… instructions)  to receive (paragraph [0034]… user interface) an input from a drop-down menu to initiate a search for the artificial intelligence content (paragraph [0034]…the user selects the report to be generated, such as from a drop down menu. The relevant dates are also selected. The selected report includes information to be used to determine qualification, such as key words indicating relevance to the selected report).
Krishnan et al fails to explicitly show/teach receiving a search input to initiate a search for artificial intelligence content.
However, Green et al teaches a system to receive (paragraph [0070]… a user can use the appointments module to filter and sort the scheduled appointments) an input from a drop-down menu to initiate a search for the artificial intelligence content (paragraph [0070]…drop-down menu 1119) and that the that receiving a search input (paragraph [0070]… the user can enter a search term in the search field 1121) to initiate a search for artificial intelligence content (paragraph [0070]… one or more reports can be generated based on individual or aggregated service). (The limitation “a search input to initiate a search for artificial intelligence content” is very well known in the art…the limitation can also be found in Woods (US 2007/0180019) paragraph [0097] & Zheng et al (US 2009/0271390) paragraph [0030]) to name a few).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Krishnan et al to receive a search input to initiate a search for artificial intelligence content, as in Green et al, for the purpose of having a faster and more simpler way to search for a particular keyword/patient/report of the artificial intelligence content especially when the artificial intelligence content comprises a large amount of data stored. Also the search input can be used in conjunction with the drop-down list/menu to only search a particular area that is selected from the drop-down list/menu. 

As to claim 17, modified Krishnan et al teaches the system, further comprising computer-executable instructions (paragraph [0011]… instructions) to receive a content selection input (Krishnan et al paragraph [0034]… drop down menu and/or Green et al (paragraph [0070]… search field) to receive the artificial intelligence content (paragraph [0025]…medical system) in an original form or modified artificial intelligence content as a result of the search (paragraph [0093] The processor 102 modifies one quality metric based on the edit. Other fields are updated automatically. The modification may also result in changes to other quality metrics. For example, if the user deletes a source of evidence (e.g., doctor's note) since the source was saved in a wrong patient record, data points derived from this source for other metrics are no longer appropriate. Rather than requiring manual changes to all the quality metrics, the deletion triggers a new determination without the deleted data source or other adjustment. As another example, the user changes the "smoker" quality metric from "no" to "yes," the processor also changes the "smoking cessation counseling" from "N/A" to "no" or "yes." [0094] The edits are recorded. A record or log of the edits may be graphically displayed. Quality metrics with values different due to editing may be highlighted for later review).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRANDON S COLE/Primary Examiner, Art Unit 2128